Citation Nr: 1455446	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acquired psychiatric disorder, to include PTSD.

3.   Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a
June 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina, that declined to reopen a claim for service connection for PTSD and an August 2011 rating decision of the VARO in
Atlanta, Georgia, that denied service connection for ischemic heart disease.
Jurisdiction of these matters was subsequently transferred to the RO in St. Petersburg, Florida.

The Board notes that the RO's prior final denial and the Veteran's application to reopen included only a claim for service connection for PTSD. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5. As the record reflects diagnoses of other psychiatric disorders, and in light of the Court's decision in Clemons, the Board has re-characterized the issue, on the merits, as entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

In April 2014, the Board remanded these matters to afford the Veteran the requested Board hearing.  

In November 2014, the Veteran and his spouse presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for acquired psychiatric disorder, to include PTSD, and for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2005 decision, the RO denied the Veteran's application to reopen the claim for service connection for PTSD.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

2.  Evidence received since the August 2005 decision is neither cumulative nor redundant of the evidence of record at the time of the final denial of the evidence of record at the time of the prior denial.


CONCLUSIONS OF LAW

1. The August 2005 rating decision that denied reopening the claim for service connection for PTSD is final. 38 U.S.C.A. § 7104(a) (West 2014), 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  Evidence received since the August 2005 decision is new and material and reopening of the claim for service connection for PTSD is therefore warranted. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the Veteran's application to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.


II.  Analysis

The Veteran seeks to reopen his claim for service connection for PTSD.

The Board denied the Veteran's claim for service connection for PTSD in an August 2002 rating decision.  The RO denied the claim, noting that the available evidence at that time did not show a confirmed diagnosis of PTSD disorder which would permit a finding of service connection and was also inadequate to establish that a stressful experience occurred.

In June 2003, the RO issued a rating decision confirming and continuing the August 2002 rating decision. The RO noted that while VA treatment records documented assessment of PTSD, the diagnosis was based on accounts of unverified stressors.  The RO again found that the available evidence of record did not show a confirmed diagnosis of PTSD disorder which would permit a finding of service connection and was also inadequate to establish that a stressful experience occurred.

The RO denied the Veteran's application to reopen the claim for service connection for PTSD in an August 2005 rating decision, finding that new and material evidence sufficient to reopen the claim had not been submitted.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  Thus, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

In February 2008 the Veteran requested to reopen his claim for PTSD.  In July 2008, the RO again denied the Veteran's application to reopen the claim.  The Veteran disagreed with the decision and perfected this appeal.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In this case, the newly-submitted evidence includes a statement from the Veteran's company commander, R.O., indicating that the company was engaged in combat nearly every day as it provided assault helicopter support to the Korean "White Horse" Division and military forces in Vietnam.  He noted that the Veteran served as a door gunner and later a flying crew chief and frequently participated in direct combat.

The Veteran also underwent VA examination in January 2011, during which he further discussed his in-service stressors related to his duties as a door gunner in service.  In addition, he provided hearing testimony in October 2014 describing his combat missions in service in Vietnam.

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Presuming its credibility, the Board finds that the lay statements regarding the Veteran's in-service stressors address an unestablished fact at the time of the previous final denial.

At the time of the last rating decision, there was no credible evidence of an in-service stressor, and no accepted diagnosis of PTSD based upon a verified stressor.  Since the last determination, the Veteran provided evidence of an in-service stressor through his own statements and that of R.O., and such lay evidence was not a part of the record at the time of the prior denial.  In addition, such reports are lay evidence of in-service experiences potentially giving rise to the disability.  Based upon the evidence that previously existed, such evidence may cure one of the prior evidentiary defects.  Accordingly, the application to reopen the claim for service connection for PTSD is reopened.



ORDER

The application to reopen the claim for service connection for PTSD is granted.  




REMAND

The Board's review of the electronic claims file reveals that additional development on the claims on appeal is warranted.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As regards the reopened claim for service connection for acquired psychiatric disorder, to include PTSD, the Board observed that the Veteran was afforded a VA examination in January 2011.  The examiner determined that a diagnosis of PTSD was not warranted, noting that the Veteran did not meet each criterion needed for a diagnosis of PTSD.  He did diagnose alcohol dependence, cocaine dependence, and depressive disorder, not otherwise specified.  The examiner indicated that even a moderate level of alcohol consumption can negatively impact the pharmacological treatment of depression and prevent the development of more appropriate coping skill.  Thus, he found that, to do the Veteran's substance abuse which is not in remission (since he has not kept his sobriety totally for a year), he could not link his symptoms to past trauma from combat without the use of mere speculation.

During the Veteran's November 2014 Board hearing, he testified that he had not had a drink in 1 year, and had stopped abusing cocaine over 2 years ago.  Treatment records also note that the Veteran had a past history of drug abuse, though a July 2013 report reflected that he occasionally drank alcohol.

Given that the VA examiner did not provide an opinion as to the etiology of the diagnosed depressive disorder, and that the basis for his failure to provide this opinion appears to have resolved, the Board finds that the medical opinion evidence of record is inadequate, and the Veteran should be afforded another VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder, to include PTSD.

As regards the claimed ischemic heart disease, the Veteran contends that this disability is due to his in-service exposure to Agent Orange.  If a Veteran was exposed to herbicides during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected. 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  In this case, service in Vietnam has been established and the RO conceded exposure to herbicides.

The Veteran was afforded a VA examination in March 2011.  At that time, the examiner commented that no testing available for review and there was no echocardiogram available for review to confirm his left ventricular size or function. The examiner noted that the Veteran had no objective evidence on examination or review of the medical record establishing the presence of ischemic heart disease, and thus he could not conclude that the Veteran had ischemic heart disease without resort to speculation.

The examiner also noted that the Veteran's claims file was not available for review.  As pointed out by the Veteran and his representative during the Board hearing, the Veteran's claims file includes treatment records from the Archbold Medical Center including an exercise stress test and EKG dated in February 2009.

Given that the examiner did not have benefit of review of the Veteran's claims file at the time of the examination, and it is unclear whether the examiner performed the necessary testing to rule out a diagnosis of ischemic heart disease, the Board finds that this examination is inadequate, and the matter must be remanded for examination and opinion on whether a diagnosis of ischemic heart disease is warranted.

In addition, while the claims file currently includes VA outpatient treatment records from the dated through July 2013, more recent records of VA treatment may be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain VA treatment records dated since July 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Finally, VA treatment records reflect the Veteran's report that he received disability benefits from the Social Security Administration (SSA). While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since July 2013. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.   If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.  

4.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD.  The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:  
Does the Veteran have PTSD?  If he has PTSD, are the symptoms related to his fear of in-service hostile military or terrorist activity?

If the Veteran is found to have not met the criteria for a diagnosis of PTSD, the examiner should provide a thorough discussion with supporting rationale as to why a diagnosis of PTSD is not warranted.

The examiner should also identify all current psychiatric disorders other than PTSD. For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise  causally or etiologically related to the Veteran's service.
  
The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

5.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed ischemic heart disease.  The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  If the examiner believes that studies such as an EKG are not needed to confirm or rule out the presence of ischemic heart disease, such a finding must be noted in the examination report.

The examiner should clearly identify whether the Veteran suffers from ischemic heart disease. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current heart disability was incurred in service or is otherwise medically related to service

The examiner should specifically consider and address the 2009 report from Archbold Medical Center.  The examiner is also advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

6.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


